NO. 07-10-00267-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

NOVEMBER
23, 2010
 

 
MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC., APPELLANT
 
v.
 
MARK DISANTI, APPELLEE 

 

 
 FROM THE 393RD DISTRICT COURT OF DENTON
COUNTY;
 
NO. 2009-60324-393; HONORABLE DOUGLAS M. ROBISON, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant Mortgage Electronic
Registration Systems, Inc., and appellee Mark DiSanti have filed a joint motion, by which they state the
parties have settled all disputed matters in the underlying litigation.  They ask us to vacate the judgment of the
trial court and remand the case to that court for dismissal of all claims with
prejudice.  The attorneys for the parties state they agreed to the form and substance of the
motion.  According to the motion, which
is signed by attorneys for both parties, an attached exhibit is a written
agreement expressing the parties’ request for voluntary disposition of the
appeal.
            We
grant the motion.  The judgment of the
trial court is set aside without regard to the merits.  The case is remanded to the trial court for
rendition of judgment in accordance with the agreement of the parties. Tex. R.
App. P. 42.1(a)(2)(B). 
In the absence of an agreement, costs are taxed against appellant.  Tex. R. App. P. 42.1(d).
            Because
voluntary relief is granted at the request of the parties, we will not consider
a motion for rehearing and our mandate will issue forthwith.
 
                                                                                                James
T. Campbell
                                                                                                            Justice